PER CURIAM.
Both appellants in these consolidated appeals challenge their convictions. Each also argues that the written judgment and sentence are not consistent with the trial judge’s oral pronouncements delivered at the sentencing hearing. Having concluded *45that the sole argument addressed to the convictions requires neither reversal nor discussion, we affirm the convictions.
Appellants are correct, however, with regard to the written judgments and sentences. Not only do they fail accurately to reflect the trial judge’s oral sentences; they also erroneously number the counts of the amended information as to which the jury found each appellant guilty, and incorrectly identify the degree of many of the offenses. Accordingly, we remand with directions that the judgments and sentences be corrected so that they reflect accurately the trial judge’s actual rulings.
AFFIRMED and REMANDED, with directions.
ALLEN, KAHN and WEBSTER, JJ., concur.